Title: To George Washington from Brigadier General Hugh Mercer, 26 July 1776
From: Mercer, Hugh
To: Washington, George

 

Sir,
Perth Amboy [N.J.] 26 July 1776

I find by intelligence from our Guards at So. Amboy that some Shallops five in number that passed us yesterday from Fresh Kill were full of Soldiers, who appeard on Deck after getting round Billups Point into Princes Bay—As the Shallops passed our Field Peices played on them—but with little effect—the Enemy returnd the Cannonade briskly during the Space of an hour with four, Six, and Twelve Pounders—One of our militia was killed and two wounded but not dangerously—Two more Shallops passed this morning and one remains up the Sound, in view—The Fly Sloop of War Capt. Edger lyes at Brunswick—I ordered her down Yesterday on the appearance of the Shallops—but she is not yet fallen down the River—I am collecting all the Craft, of which a Return will be transmitted—Genl Heard is out, on examining the Creeks—I would send Morgan to Head Quarters, were his principles steady enough to resist the Arts of Tryon & Skinner &c. which I much doubt—This morning a Flag was seen hoisted on the Light house.
The Maryland Battalion passed Woodbridge yesterday—Orders from hence would reach Col. Smallwood this morning—to detain him at Elizabeth Town—I have the honour to be Sir Your obed. St

H. Mercer

